Citation Nr: 1446971	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD), impingement syndrome, and status post dislocation of the right shoulder, rated 40 percent disabling. 

2.  Entitlement to an initial rating for bursitis of the right hip, in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

Historically, the Veteran was notified in November 2008 of a rating decision that month which granted service connection for status post dislocation of the right shoulder and assigned an initial disability rating of 10 percent, all effective July 2, 2008 (date of receipt of service connection original claim).  That decision also denied service connection for disorders of the right hip, each knee, neck, and migraines.  

A January 2009 rating decision confirmed and continued the 10 percent rating for the right shoulder disorder and confirmed and continued the denial of service connection for a neck disorder.  

In July 2009 the Veteran filed a Notice of Disagreement (NOD) addressing the denials of service connection for disorders of the right hip, each knee, neck, and migraines and the assignment of only 10 percent for the service-connected right shoulder disorder.  This was acknowledged in a July 2009 RO letter.  

The Veteran was notified by letter of February 8, 2010, of a January 2010 rating decision that granted service connection for bursitis of the right hip which was assigned an initial 10 percent rating all effective July 2, 2008 (date of receipt of service connection original claim).  That rating decision also increased the 10 percent rating for the right shoulder disorder to 20 percent, effective July 2, 2008 (date of original service connection claim).  The right shoulder disorder was recharacterized as DJD, impingement syndrome, and status post dislocation of the right shoulder.  

In this regard, the grant of service connection for a right hip disorder was a full grant of the benefit sought and that matter no longer remained in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A Statement of the Case (SOC) was issued on February 8, 2010, addressing a rating in excess of 20 percent for the service-connected right shoulder disorder and service connection for disorders of the each knee, neck, and migraines.  

In May 2010 correspondence was received from the Veteran labeled "Notice of Disagreement" and addressing the ratings for the right shoulder and for the right hip, as well as service connection for the right knee, neck, and headaches.  

By RO letter of May 2010 the Veteran was informed that the RO was working on his claims for increased ratings for his service-connected right shoulder and right hip disorders.  

By another RO letter also dated May 20, 2010, the Veteran was informed that he had been sent an SOC on February 8, 2010, with an attached VA Form 9, and asked to return the VA Form 9 if he desired to perfect his appeal.  He had until April 8, 2010, to submit the VA Form 9 but as of the date of this letter it had not been received.  Thus, the RO could not accept his "Notice of Disagreement" In May 2010) as to the issues of service connection for disorders of the right knee and neck and for migraines, because his appeal had not been perfected but he could attempt to reopen those claims with the submission of new and material evidence.  

In July 2010 an SOC was issued addressing higher ratings for the service-connected right shoulder and right hip disorders.  

In August 2010 a VA Form 9 was received addressing the issues of higher ratings for the service-connected right shoulder and right hip disorders, and in which he requested an RO hearing before a Decision Review Officer (DRO).  In December 2010, he cancelled that request in favor of an Informal Conference, which was conducted later that month.  

A May 2011 Report of General Information indicates that the Veteran called and requested service connection for left shoulder disability, as secondary to the service-connected right shoulder disorder.  

An August 2011 rating decision denied service connection for disorders of the left shoulder and the left hip.  That decision also granted an increase from 10 percent for the right hip disorder to 20 percent, effective July 2, 2008 (date of original service connection claim) and granted an increase from 20 percent for the service-connected right shoulder disorder to 40 percent, effective January 18, 2011 (date of VA examination).  

Since the appellant did not withdraw the increased rating claims after the grant of a higher evaluation, these matters are still in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

A Supplemental SOC (SSOC) in August 2011 addressed the rating of 40 percent for the right shoulder disorder and 20 percent for the right hip disorder.  

In VA Form 21-4138, Statement in Support of Claim, received in August 2011 the Veteran applied to reopen claims for service connection for headaches (claimed as due to traumatic brain injury with fatigue, memory loss, and depression) and left hip and left shoulder disabilities as incurred during service.  He also requested service connection for disorders of the right hand and right wrist.  In an attachment he stated that he desired a 40 percent rating for his right shoulder retroactive to the grant of service connection in July 2008.  

A September 2, 2011, RO letter acknowledged the Veteran's claims set forth in August 2011, and he was subsequently provided multiple VA examinations in November 2011.  

A December 2011 SSOC addressed the issues of increased ratings for the service-connected right shoulder and right hip disorders.  

In VA Form 9, received in January 2012, the Veteran requested to be allowed to testify at a Board hearing at the local RO.  

The Veteran and his wife testified at a hearing in August 2012 before the undersigned sitting at the RO.  A transcript thereof is in the claim file.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records, a VA examination of the postoperative right shoulder scar, and contained in Virtual VA is a September 2013 rating decision.  That decision denied service connection for traumatic brain injury to include memory loss, depression, a right wrist disorder, a disorder of the right hand, and for fatigue.  That decision also found that new and material evidence had been submitted to reopen a claim for service connection for a left shoulder disorder but denied the claim on a de novo basis.  It was also found that new and material evidence had not been submitted to reopen claims for service connection for traumatic brain injury to include memory loss and for a left hip disorder.  

It also appears, from entries in VBMS, that the Veteran has a pending claim for service connection for posttraumatic stress disorder, claimed as due to an in-service vehicular accident.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

At the August 2012 travel Board hearing the Veteran testified that he was right handed and that he had last been treated by VA for his right shoulder disorder, by having physical therapy, about one year or more ago.  He now had stiffness and decreased right shoulder motion.  He stated that he had no mobility and was unable to use his right shoulder.  While he could still write with his right hand, he was trying to learn to write with his left hand and he had to eat with his left hand.  VA had given him rubs and creams for that shoulder, and surgery had even been discussed.  He believed he had only about 10 to 20 degrees of motion of that shoulder.  (From the testimony it cannot be determined if this was forward elevation (flexion) or abduction, each of which is normally to 90 degrees, see 38 C.F.R. § 4.71, Plate 1.)  He had been given a brace to help stabilize the shoulder (and wore it at the time of the hearing).  His wife and children had to do the housework and even mow the lawn.  He also had to use a detachable shower-head when bathing.  He stated that if he tried to raise his right arm from his side he could probably only move it a couple of inches.  

As to his right hip, the Veteran testified that due to decreased mobility he was unable to walk long distances, and could only walk 75 to 100 yards.  Even climbing stairs was a daunting task.  His conditions of both hips cause problems with respect to sitting, standing, walking, and even lying down.  During a recent trip he had to stop the vehicle every hour to stretch.  He had had physical therapy on his hip about 2 years ago, and was given a cane as an ambulatory aid.  He received medications and rubs.  He was participating in vocational rehabilitation but most classes were on-line, with only one class requiring his actual attendance and to which his wife would drive him.  He was retired after 25 years of employment from the Department of Corrections but it was not a retirement due to medical disability.  He had applied for Social Security Administration (SSA) benefits but had not received a response.  Through Vocational Rehabilitation he hoped to obtain employment in a counseling position of some kind but nothing that required any physical activity.  His right hip condition had worsened since his last VA rating examination in November 2011.  

The Veteran testified that he would be willing to attend an up-to-date VA rating examination as to each disability.  

Subsequently, SSA records were entered into VBMS which reflect that the Veteran was awarded SSA disability benefits due to discogenic and degenerative disease of the back and psychiatric disability.  Those records also reflect that the Veteran reported having had increased problems with his right shoulder.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).   

The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the extent and severity of his service-connected right shoulder disorder.  The examination should include tests of the Veteran's range of motion and any other tests or studies deemed necessary for an accurate assessment.  X-rays should be performed, if needed.  

The examiner should (1) record the range of motion of the right shoulder, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The claims folder should be made available to the examiner for review before the examination. 

2.  The Veteran should be afforded a VA orthopedic examination to determine the extent and severity of his service-connected right hip disorder.  The examination should include tests of the Veteran's range of motion and any other tests or studies deemed necessary for an accurate assessment.  X-rays should be performed, if needed.  

The examiner should (1) record the range of motion of the right hip, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The claims folder should be made available to the examiner for review before the examination. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claims.  If the determinations remain unfavorable, issue an SSOC that contains notice of all relevant actions taken and any additional evidence.  An appropriate period of time should be allowed for response by the Appellant and any service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

